Citation Nr: 0903568	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to March 
1994.

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  During the pendency of the 
appeal the veteran moved to the State of Texas and his appeal 
was transferred to the Board of Veterans' Appeals (Board) 
from the Waco RO.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in September 2007.  The development ordered has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  The 
claim has now been returned to the Board for appellate 
review.  


FINDINGS OF FACT

The veteran has not suffered the loss or permanent loss of 
use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an 
automobile and adaptive equipment and/or adaptive equipment 
have not been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 
C.F.R. §§ 3.350, 3.808 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The veteran filed his application in July 2004.  The RO sent 
the veteran a letter in August 2004 which informed him of 
VA's duty to assist in obtaining evidence, what evidence was 
necessary to prove his claim, what was needed from the 
veteran, and the status of his claim.  This included setting 
out the criteria for eligibility.  

The veteran's medical records were in the claims folder.  He 
appeared and gave testimony before the undersigned Veterans 
Law Judge in June 2007.  The veteran's claim was remanded in 
September 2007 to obtain a medical opinion.  A letter was 
sent to the veteran explaining the status of his claim.  In 
March 2008 a VA examination was conducted and a medical 
opinion obtained.  The veteran has not identified any other 
relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Automobiles and Adaptive Equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b) (West 2002).

(1) The term "eligible person" means (A) any veteran entitled 
to compensation under chapter 11 of this title for any of the 
disabilities described in subclause (i), (ii), or (iii) 
below, if the disability is the result of an injury incurred 
or disease contracted in or aggravated by active military, 
naval, or air service:  
 (i) The loss or permanent loss of use of one or both feet;  
 (ii) The loss or permanent loss of use of one or both hands;  
 (iii) The permanent impairment of vision of both eyes of the 
following status: central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  

For adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. § 3.808 (2008).  

A specific application for financial assistance in purchasing 
a conveyance is required which must contain a certification 
by the claimant that the conveyance will be operated only by 
persons properly licensed.  See 38 C.F.R. § 3.308(c) (2008).  
The veteran submitted such an application with that 
certification (a VA Form 21-4502, Application For Automobile 
or Other Conveyance and Adaptive Equipment (Under 38 U.S.C.A. 
§ 3901-3904) in July 2004.  

The veteran contends he has loss of use of the right foot 
secondary to neuropathy of the right leg from spinal disk 
disease.  The veteran's orthopedic and compensable service 
connected disabilities include pseudoarthrosis of L5-S1, 
status post fusion and bilateral foraminotomies, rated as 60 
percent disabling; patellofemoral syndrome of the right knee, 
rated as 10 percent disabling; and patellofemoral syndrome of 
the left knee, rated as 10 percent disabling.  

In October 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO that he had difficulty 
walking and keeping his balance because he was unable to tell 
if he was putting his foot down right. (T-4,5). VA records 
indicate the veteran was issued a cane in November 2003.

The veteran's symptoms of chronic L5 radiculopathy include 
right leg hypoesthesia. A May 2005 statement from a VA 
physician indicates the veteran has neuropathy of the right 
leg due to his back disease and requires adaptive equipment 
in order to drive a motor vehicle.  

This has raised questions as to whether the veteran has loss 
of use of the right foot. Loss of use of a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump prosthesis.  38 C.F.R. §§ 
3.350(a)(2)(i), 4.63 (2008).

To answer this question the Board remanded the claim to 
afford the veteran a VA examination and to obtain a medical 
opinion.  In March 2008, the veteran was examined to 
determine if he had loss of use of either of his feet as 
required for eligibility.  

The VA examiner noted the veteran had a mildly antalgic gait, 
favored his right leg and used a cane.  He was able to walk 
on his toes and heels with a very slight limp.  Sensation was 
intact to monofilament in the left foot, but diminished in 
the right foot.  Vibratory sensation was intact on the left, 
but diminished on the right.  Patellar reflexes were two 
plus.  There was no uneven shoe wear.  Strength in the left 
leg was 5/5.  Strength in the right leg was 4/5 to 5/5 with 
repeated giving way.  Neuropathy of the right foot was 
diagnosed.  As to the questions posed by the Board the VA 
examiner stated unequivocally that the veteran did not have 
loss of use of the right foot.  

There is no evidence that demonstrates the veteran has either 
loss of use of one or both feet, or loss of use of one or 
both hands, or visual impairment which meets the criteria set 
out above.  Therefore, the veteran is not eligible for a 
certificate for financial assistance in the purchase of an 
automobile.  

The Board also reviewed the evidence to determine if the 
veteran has ankylosis of the knees.  There is no evidence in 
the claims folder which demonstrates the veteran has 
ankylosis of either knee.  For that reason the veteran is not 
eligible for adaptive equipment only as provided in the 
statute and regulations.  


ORDER

Entitlement to a certificate of eligibility for automotive 
and adaptive equipment or adaptive equipment only is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


